Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ilya Libenzon on 2/1/2021.

The application has been amended as follows:

Claim 3, Line 2: “the first” has been changed to --the pair of first--.
Claim 6, Line 1: “the second” has been changed to --the pair of second --.
Claim 7, Lines 1-2:  “the first frame members” has been changed to --the pair of first frame members are--.
Claim 10, Lines 1-2:  “the two second frame members” has been changed to --the pair of second frame members are--.
Claim 11, Line 3: “top horizontal members” has been changed to --horizontal top members of said pair of first frame members--.
Claim 12, Lines 1-2: “the first frame members” has been changed to --the pair of first frame members are--.
Claim 13, Line 1: “bottom”  has been changed to --bottom horizontal--.

Claim 16, Line 1: “doorway base” has been changed to --base configured to mount the system to a doorway--.
Claim 17, Line 1: “doorway base” has been changed to --base configured to mount the system to a doorway--.
Claim 19, Line 1: “the first” has been changed to --the pair of first--.
Claim 20, Line 1: “doorway base” has been changed to --base configured to mount the system to a doorway--.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/1/2021